       Case 2:20-cv-00335-MTL Document 47 Filed 12/02/20 Page 1 of 3




 1                   LAW OFFICES
      BROENING OBERG WOODS & WILSON
 2           PROFESSIONAL CORPORATION
             2800 NORTH CENTRAL AVENUE
 3                   SUITE 1600
               PHOENIX, ARIZONA 85004
 4            TELEPHONE: (602) 271-7700
              FACSIMILE: (602) 258-7785
 5   Sarah L. Barnes /Bar No. 020362
     E-mail: slb@bowwlaw.com
 6           kel@bowwlaw.com

 7   Attorneys for Defendants Valerie Gilreath,
     MD, Kari Rounds, RN and Chidozie Eze,
 8   PA

 9
                         IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11

12   Melinda Gabriella Valenzuela,                    No. CV 20-00335-PHX-MTL (MHB)

13                          Plaintiff,
                                                      STIPULATION TO DISMISS
14   v.                                               WITHOUT PREJUDICE

15   Unknown Ornelas, et. al,

16                          Defendants.

17          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Defendants Valerie

18   Gilreath, M.D., Kari Rounds, RN, and Chidozie Eze, PA, and Plaintiff hereby stipulate to

19   dismiss all claims herein against these Defendants, in the above-captioned matter, each to

20   bear their own attorneys’ fees and costs.

21          WHEREFORE, Plaintiff and these Defendants respectfully request this Court enter

22   an Order dismissing the claims against Defendants, without prejudice, consistent with the

23   proposed Order filed herewith.

24

25          RESPECTFULLY SUBMITTED 2nd day of December, 2020.

26
     Case 2:20-cv-00335-MTL Document 47 Filed 12/02/20 Page 2 of 3




                                    BROENING OBERG WOODS & WISON, P,C.
 1



 2
 a
 J
                                     , isl Sarah L. Barnes
                                    Bv:
                                          2800 North Central Avenue
 4                                        Suite 1600
                                          Phoenix, Arizona 85004
 5                                        Attorneys for Defendants Valerie Gilreath,
                                          MD, Kdri Rounds, RN and ChidozieEze,
 6                                        PA
 7

 8                                                                                s
                                    By
 9
                                          Plaintiff Pro   Se
10

11

T2

13

t4

15

T6

T7

18

T9

20

2I
22

23

24

25

26

                                          a
       Case 2:20-cv-00335-MTL Document 47 Filed 12/02/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on December 2, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing, with copies submitted
 4   by U.S. mail and/or electronically to the following recipients:
 5                                     Melinda G. Valenzuela
                                         2509 W. Belmont
 6                                      Phoenix, AZ 85051
                                          Plaintiff Pro Se
 7
                                       Anthony J. Fernandez
 8                                       Nichole L. Cullen
                                         Valerie R. Baccaro
 9                              Quintairos Prieto Wood & Boyer PA
                                 8800 E. Raintree Drive, Suite 100
10                                     Scottsdale, AZ 85260
                                      Counsel for Defendants
11

12

13

14   /s/ Kathy Lake
15

16

17

18

19

20

21

22

23

24

25

26

                                                 -3-
